Citation Nr: 1508579	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a ganglion cyst of the left wrist.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to September 1987 and from January 2003 to June 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2007 (psychiatric disability) and January 2009 (left wrist) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The case was last remanded by the Board in September 2014 for additional development.  As pertaining to the Veteran's left wrist claim, the requested development has been accomplished and the issue is ready for adjudication.    

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left wrist ganglion cyst is productive of a range of motion to 30 degrees of dorsiflexion and to 50 degrees of palmar flexion at worst, with tenderness, weakness and pain on motion.  Ankylosis and neurological impairment are not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5214, 5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

In addition, the Board notes that the case was remanded in September 2014 in order to obtain any outstanding treatment records and to provide the Veteran a VA neurology examination of the left wrist.  In accordance with this remand, additional records have been requested and incorporated with the Veteran's claims file and the Veteran was afforded a neurological examination in October 2014.  That examination is adequate to base a determination for his left wrist claim.  The requirements of the remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Following that development, a supplemental statement of the case was issued in January 2015.  In a January 2015 correspondence, the Veteran requested that the case be forwarded to the Board immediately to consider any new evidence without RO review.  Of note, in his February 2015 informal hearing presentation the Veteran, through his representative, noted specifically that development was undertaken by the AMC in accordance with the remand instructions and that the Veteran's most recent VA examination confirmed his current rating.  

The Veteran was provided VA medical examinations in September 2008, January 2013 and October 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  VA's duty to assist has been met.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The January 2009 rating decision on appeal continued a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 7819-5024 for the Veteran's left wrist disability.  Diagnostic Code 5024 states that tenosynovitis should be rated on limitation of motion of affected parts.  Such disabilities are considered under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).  The evidence shows that the Veteran is right handed; thus, the left wrist is considered the non-dominant (minor) extremity.  38 C.F.R. § 4.69 (2014).  

Under Diagnostic Code 5214, pertaining to ankylosis of the wrist, a favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion, warrants a rating of 20 percent if involving the minor extremity wrist.  Ankylosis in any other position except favorable warrants a 30 percent rating for the minor extremity.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating for the minor extremity; which is the maximum respective rating for ankylosis of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the minor or major extremity wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited to being in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

The normal ranges of motion of the wrist are dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Of note, additional ratings are available for associated neurological disabilities and scars.  Here, the Veteran's neurological findings are discussed in greater length below.  As pertaining to a left wrist scar, the Veteran was granted service connection for a left wrist scar and was assigned a separate, non-compensable evaluation in a June 2013 rating decision.  38 C.F.R. § 4.118, DC 7805.  The Veteran did not appeal the rating awarded in that decision and the Board will not consider that issue in the analysis below.

Factual Background

The Veteran was granted service connection for a left wrist ganglion cyst in a September 2004 rating decision, effective June 9, 2004.  In July 2008, the Veteran filed a claim for an increased rating.  The Veteran's 10 percent disability rating was continued in the appealed January 2009 rating decision secondary to painful or limited motion.  The Veteran contends that a higher disability rating is warranted for his ganglion cyst disability.  

In a September 2008 VA examination, the Veteran reported that he had a ganglion cyst removed in January 2008 and that he had recurring wrist pain if he used a chain saw or anything that vibrates.  He also described radiation of pain into the left forearm.  It was noted that this condition was not incapacitating and that the Veteran could function and perform his daily activities.  

Physical examination revealed no swelling or deformity.  Range of motion revealed dorsiflexion to 50 degrees and palmar flexion to 60 degrees.  The Veteran complained of pain in the left forearm with dorsiflexion of the wrist.  There was no weakness, fatigability, decreased endurance or incoordination.  The Veteran did have pain with repetitive motion of dorsiflexion.  X-rays of the left wrist were normal.

In an August 2009 VA medical center (VAMC) treatment note, the Veteran reported chronic pain in his left hand and elbow and asked for a wrist brace for work.   

The Veteran was afforded a VA examination for his wrist in January 2013.  During the examination, the Veteran reported that his left hand occasionally locked up when he picked up objects.  

The Veteran reported no pain in his wrist.  He stated that his main symptoms were in his fingers and hands.  He believed he had decreased flexion but normal extension in the left hand.  He reported difficulty typing, trouble with hand writing and holding onto objects.  He reported that he did not feel he had normal sensation in his fingers.

The Veteran reported that he is right hand dominant.  Range of motion testing revealed palmar flexion to 50 degrees with painful motion at 50 degrees, dorsiflexion was to 30 degrees with pain at 30 degrees.  Repetitive testing demonstrated no additional limitation of movement.  Functional loss following repetitive motion testing was described as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpitation of the wrist.  Muscle strength testing was normal in flexion and 4 out of 5 on extension.  There was no ankylosis; the Veteran's functioning was not so diminished by his left wrist that amputation with prosthesis would equally serve the Veteran.  There was no traumatic arthritis documented.  

X-rays demonstrated very minimal widening of the scapholunate joint space on the left and an otherwise normal wrist.  The Veteran stated that his wrist condition impacted his ability to work in that he climbed trees and had trouble holding the chainsaw with his left hand as his hand gave out with the vibration and weight of the chainsaw.  

In a March 2013 addendum to the VA examination, the VA examiner noted that the Veteran had longstanding carpel tunnel syndrome neuropathy as shown in 2004.  It was noted that the Veteran's x-ray of the left wrist was normal with no ankylosis but that weakness was present in the wrist.  The examiner stated that an in-depth neurological evaluation would better determine the cause of the Veteran's left hand and wrist weakness.

An October 2014 neurology examination noted that the Veteran had a ganglion cyst previously removed from the extensor of his left wrist and underwent surgery for metacarpal bossing of the left wrist in January 2008.  The Veteran claimed pain on the extensor side of the wrist with use but denied sensory problems of any kind.  Tinel's and Phalen's maneuver were both negative.  There was no loss of sensation in the fingers.  Motor examination was unreliable due to poor effort.  There was no evidence of neurological involvement of the neck, elbow or wrist.  

The examiner noted that as he was unable to identify a wrist or hand disability due to a neurological cause, he was unable to provide an opinion regarding any impact on the Veteran's ability to work.

Analysis

The Veteran is presently in receipt of a 10 percent disability rating for limitation of motion, the highest available rating under the applicable diagnostic code.  38 C.F.R. § 4.71a, DC 5215.

To warrant a higher rating, the wrist must be ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  None of the Veteran's treatment records or examination reports indicate that there is ankylosis of a wrist.  As such, a rating in excess of 10 percent under the criteria for disabilities of the wrist is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

In considering the applicability of other Diagnostic Codes for the wrist pertaining to musculoskeletal impairment, Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211 (impairment of the ulna), 5212 (impairment of the radius), and 5213 (impairment of supination and pronation), are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  As such, these diagnostic codes cannot serve as a basis for a higher initial rating for either wrist disability.  See 38 C.F.R. § 4.71a.

The evidence does not show that the Veteran's left wrist disability involves peripheral nerve manifestations as clearly indicated by the October 2014 VA examiner who specifically found that he was unable to find any objective evidence of a neurological disorder.  Thus any separate disability rating under schedular criteria for evaluation of diseases of the peripheral nerves involving the wrist is unwarranted.  See C.F.R. § 4.124a (2014).

The Veteran's dorsiflexion is demonstrated as 30 degrees at worst with pain demonstrated and no change in motion testing following repetitive testing and palmar flexion is 50 degrees at its most limited with pain.  The Veteran's range of motion is at least twice that described in the rating criteria for a 10 percent disability rating, thus the Veteran's disability rating is based primarily upon limitations as due to pain.  Given the Veteran's range of motion, the 10 percent disability rating, the highest available schedular rating for limitation of motion alone, adequately compensates the Veteran for his functional loss due to pain and weakness.  DeLuca, 8 Vet. App. 202 (1995).

In consideration of the record, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 10 percent at any time during the appeal period for a left wrist disability.  38 C.F.R. § 4.7


Additional Considerations

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not described any unusual or exceptional features associated with his left wrist disability, which consist of the respective symptoms as described above.  The Board notes that the Veteran has noted having trouble holding a chain saw in his left hand due to weakness and pain, however, such impairments have been considered in the assignment of the 10 percent disability rating.  Both examinations indicated that he was employed.  The Veteran's impairments are shown to lead to some impairment but marked interference with employment or frequent periods of hospitalization, or any similar level of impairment is simply not demonstrated by the evidence of record.  Referral for consideration of extraschedular rating is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a ganglion cyst of the left wrist is denied.


REMAND

In its September 2014 remand, the Board requested that a VA examination be scheduled in order to determine whether a psychiatric disability developed in service or is otherwise related to service.  

In accordance with that remand, a VA examination was scheduled in November 2014 but the Veteran requested that the examination be rescheduled due to a scheduling conflict.  

A December 2014 report of general information noted that the Veteran had been contacted previously to reschedule his VA examination and failed to report to a December examination.  It was noted that an AMC representative attempted to contact the Veteran but that the phone numbers previously used to contact him were no longer in his name.  In his February 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran was never notified of his rescheduled examination.    

The Board observes that the VBMS contact number listed for the Veteran is different from the two phone numbers listed on the December 2014 report of general information.  It is unclear when the Veteran provided the VBMS contact number.  Given the documented difficulty contacting the Veteran via telephone, and the information indicating that the Veteran has provided another phone number that the AMC did not try to reach him on, the Board finds that a remand to attempt to schedule another VA examination is appropriate.  As the Veteran has previously failed to report to multiple VA examinations, he is reminded that should he miss his examination without showing good cause his claim will be considered on the evidence of record.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Accordingly, the case is REMANDED for the following actions:

1.  Make all necessary efforts to confirm the Veteran's correct address and telephone number.

2.  Obtain all relevant VA treatment records pertaining to the Veteran's psychiatric disability claim from the VAMC dated from July 2014 to the present.

3.  After the development in 1 and 2 has been completed, schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claim file must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability is related to his active service (July 1987 to September 1987 and January 2003 to June 2004).

In particular, the examiner should consider the April 2004 in-service mental health record wherein he related symptoms of a depressed mood, decreased energy, panic attacks, constant worry, irritability, sleep disturbances, and decreased concentration for the previous 15 months, and that he had financial and family problems.  The examining clinician entered an assessment of an adjustment disorder with depressed mood.  The examiner should also note the post-service July 2006 VA treatment report reflecting that the Veteran had a prior mental history of an adjustment disorder with depressed mood and PTSD; and the May 2008 VA examination report wherein the Veteran gave a history of having had depressive symptoms since 2003, having marital discord since he had been discharged from active service, and diagnosis of major depressive disorder, with psychiatric features and PTSD.  Additionally, the examiner should consider the January 2013 VA examination report wherein major depressive disorder was diagnosed.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


